873 A.2d 698 (2005)
WILSON AREA SCHOOL DISTRICT, Petitioner
v.
Franklin E. SKEPTON, Joseph Bozzelli, Individually and t/a J.B. Plumbing Company, and Dual Temp Company, Inc., Respondents.
Supreme Court of Pennsylvania.
April 26, 2005.

ORDER
PER CURIAM.
AND NOW, this 26th day of April, 2005 we GRANT the Petition for Allowance of Appeal, LIMITED to the issue of whether the Wilson Area School District is entitled to restitution of the permit fees refunded by Wilson Borough to Franklin E. Skepton, Joseph Bozzelli, individually and t/a J.B. Plumbing Company, and Dual Temp Company, Inc.